Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/770,745 filed on 8 June 2020. The response filed 14 October 2021 amends claims 16, 19, 23, and 30, cancels claims 1-15, and presents arguments is hereby acknowledged. 	Claims 16-35 are presented for examination.

Response to Arguments
The response filed 14 October 2021 addresses the Specification objections made on the 21 July 2021 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the typo within paragraph 0071 of Applicant’s specification, Applicant amended the specification to recite a time period between T1 to T3, as displayed in FIG. 7. These amendments are found persuasive. Therefore, all of the Specification objections are hereby withdrawn.
The response filed 14 October 2021 addresses the 35 U.S.C. 112 rejections made on the 21 July 2021 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the 112(b) rejection against dependent claim 20, Applicant amended claim 19 to recite that the TCP reset packet of claim 16 is the same as the TCP reset packet of claim 19. These amendments are found persuasive. Therefore, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 16, 23, and 30
On pages 10-13 of the response filed 14 October 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 21 July 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 10-13, Applicant argues that the Chen/Porras system fails to teach or suggest “sending, in response to detecting that the screen-off duration is greater than the first duration and less than the second duration, a Transmission Control Protocol (TCP) reset packet to an application server of a to-be-controlled application.” Applicant argues that the “restricting applications [sic] access to the network and CPU-intensive services” of Chen are only applied once the smartphone (i.e., terminal device) is in the idle state. Further, Applicant argues that Chen’s network access restrictions are applied after the second duration, when its smartphone enters the idle state of the doze mode. 	Examiner respectfully agrees and finds this argument persuasive. Chen of the Chen/Porras system describes, in Section III. Dive Into Doze Mode B. State Transitions, that the 7 states are ACTIVE, INACTIVE, IDLE_PENDING, SENSING, LOCATING, IDLE, and IDLE_MAINTENANCE. This section further describes that a phone moves from the ACTIVE state to the INACTIVE state when the smartphone screen is turned off and the smartphone is unplugged. The smartphone moves to a third state, the IDLE_PENDING state, when the phone exceeds a long period threshold. After moving through the next two states, SENSING and LOCATING, the phone enters the 6th state IDLE. The 7/21/2021 Non-Final Rejection equated the first duration to the INACTIVE state and equated the second duration to the IDLE state (i.e. the second state and the 

Dependent Claims 17-22, 24-29, and 31-35
On page 13 of the response filed 14 October 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 21 July 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. 

Claim Interpretation
Claims 16, 23, and 30 recite “wherein the first duration is less than a second duration that is from a first moment at which the terminal device is in a screen-off mode to a second moment at which the terminal device enters an idle state of a doze mode.” Applicant’s specification, in paragraph 0053, states that “the first duration is less than duration from a moment at which the screen is turned off to a moment at which the 
Claims 16, 23, and 30 recite “sending, in response to detecting that the screen-off duration is greater than the first duration and less than the second duration, a Transmission Control Protocol (TCP) reset packet to an application server of a to-be-controlled application.” Although there is no recitation of detecting that the screen-off duration is less than a second duration, paragraph 0085 of the Applicant’s specification states “A dashed line indicates that after detecting that screen-off duration of the terminal device is greater than first duration, the terminal device obtains a to-be-controlled application, sends a TCP reset packet to an application server of the to-be-controlled application, and controls the to-be-controlled application. After the terminal device enters the doze mode, the application server does not send the TCP retransmission packet to the terminal device.” As stated throughout the specification, 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "detecting that a screen-off duration of the terminal device is greater than a first duration, wherein the first duration is less than a second duration that is from a first moment at which the terminal device is in a screen-off mode to a second moment at which the terminal device enters an idle state of a doze mode," and "sending, in response to detecting that the screen-off duration is greater than the first duration and less than the second duration, a Transmission Control Protocol (TCP) reset packet to an application server of a to-be-controlled application," presented in all the independent claims and not found in the prior art references.

For instance, NPL Silent Battery Draining Attack Against Android Systems by Subverting Doze Mode (hereafter Chen) discloses restricting application access to a network after a phone enter IDLE mode. However, Chen fails to disclose “sending, in response to detecting that the screen-off duration is greater than the first duration and less than the second duration, a Transmission Control Protocol (TCP) reset packet.” US PGPUB 2019/0028368 A1 to Modi et al, in a similar field of endeavor, discloses disabling a VPN connection associated with a selected application. However, Modi fails 

The Chen/Modi/Yoon/Schieman system fails to disclose “detecting that a screen-off duration of the terminal device is greater than a first duration, wherein the first duration is less than a second duration that is from a first moment at which the terminal device is in a screen-off mode to a second moment at which the terminal device enters an idle state of a doze mode” and “sending, in response to detecting that the screen-off duration is greater than the first duration and less than the second duration, a Transmission Control Protocol (TCP) reset packet to an application server of a to-be-controlled application.”


 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 16, 23, and 30 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459